O’Toole, Judge,
concurring.
{¶ 23} The majority opinion in this matter rests upon whether or not a judgment lien was filed here. I concur but for a different reason, not wholly inconsistent with the majority’s approach.
{¶ 24} The quitclaim deed acts upon filing pursuant to R.C. Chapter 5301 to transfer the title of the property between the grantor and the grantee without any warranties. Conversely, if the grantor wishes to issue a warranty deed, R.C. 5302.05 requires that all clouds to the title must be researched and cleared prior *225to issuing the deed, a process that guarantees that the property is free from clouds upon the title. The question in the case at bar is whether a notation of money owed upon a contract or divorce settlement written upon the actual quitclaim deed is sufficient to cloud the title. I assert that it is not. The proper way to secure a single financial obligation between the grantor and grantee upon a piece of real property is by filing a corresponding mortgage deed pursuant to R.C. 5302.12.
{¶ 25} A judicial or judgment lien under R.C. 2329.02 is normally filed by third-party creditors who do not have a property interest in the subject property. Nor would they have privity to require a promissory note and a secured mortgage as between the original parties, the grantor or the grantee, to the transaction. The third party is merely a creditor to one of the original parties to the transaction and does not as such have a connection or property interest in the real property.
{¶ 26} A judicial or judgment lien would serve to encumber all property owned by appellee, not just the real estate at issue in the divorce decree. A judgment lien in this humble writer’s opinion, although sufficient to stop the transfer of the property, is far too blunt an instrument for the task, is not required, and is not the best practice, given these facts. I assert that the parties could have signed a quitclaim deed with a promissory note and mortgage deed. Thus, properly perfecting the lien, either scenario would have been sufficient pursuant to the terms of the divorce. In this writer’s humble opinion, the dissent’s position disregards statutory requirements for encumbering debt upon real property and flies in the face of equity to all innocent third-party purchasers for value who acquired the property in good faith after the sale.
{¶ 27} Therefore, I concur, but write separately with the majority opinion in that the quitclaim deed altered on its face, though properly recorded, is not sufficient to secure the interest of appellant in this matter.